Citation Nr: 1120822	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 







INTRODUCTION

The Veteran had active military service from June 1963 to April 1967 and from May 1967 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.                 

In January 2010, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

Hypertension was not shown during service or for many years thereafter; there is a preponderance of evidence against a nexus between a current diagnosis of hypertension and service; there is a preponderance of evidence against a finding that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or aggravated his hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service, nor may hypertension be presumed to have been incurred therein; hypertension is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 2005, March 2006, April 2009, and April 2010 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), the Court of Appeals for Veterans' Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in April 2005, April 2009, and April 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in April 2005, prior to the appealed from rating decision, along with the subsequent notice provided in March 2006, April 2009, and April 2010, after the decision that is the subject of this appeal.  Despite any timing deficiency with respect to this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claim for service connection for hypertension, to include as secondary to service-connected PTSD, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran did in fact receive a VA examination in July 2010, which was thorough in nature and provided a competent opinion addressing the pertinent question of whether the Veteran's currently diagnosed hypertension was caused or aggravated by his service-connected PTSD.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).      

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including cardiovascular-renal disease, to include hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service- connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The Court has held that, when aggravation of a veteran's non-service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability; additionally, other substantive changes were made.  As the claim was filed before the other substantive changes were made, only the changes that conform to Allen apply.  See 71 Fed. Reg. 52744 (2006).


III.  Factual Background

The Veteran's service treatment records are negative for any complaints or findings of hypertension.  In April 1967, at the end of his first period of active service, the Veteran underwent a release to inactive duty examination.  At that time, his blood pressure was 124/74.  In June 1985, following his second period of active service, he underwent a retirement examination.  At that time, the Veteran denied any high or low blood pressure.  Upon physical examination, his blood pressure was 120/78.  The Veteran's heart was clinically evaluated as "normal."       

VA Medical Center (VAMC) outpatient treatment records, dated from May 1996 to January 2005, show that in September 2004, the Veteran was diagnosed with hypertension.  

In February 2005, the Veteran filed a claim of entitlement to service connection for hypertension.  

Private medical records, dated from July to November 2005, show that in May 2005, the Veteran received a refill for his blood pressure medication.  The pertinent diagnosis was hypertension.  

By a September 2006 rating action, the RO granted service connection for PTSD.  

In the Veteran's substantive appeal (VA Form 9), dated in October 2006, he maintained that his hypertension was secondary to his service-connected PTSD.  

Pursuant to the Board's January 2010 remand, the Veteran underwent a VA examination in July 2010.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he started taking anti-hypertensive medication in early 2000s.  He denied any history of coronary artery disease, cerebrovascular accident, or peripheral vascular disease.  The examiner noted that a review of the Veteran's medical records revealed elevated blood pressure in the range of 150's/100 in March 2000, in association with alcohol consumption.  The Veteran had some normal blood pressure and other high blood pressure values over the next couple of years.  The diagnosis of hypertension was listed in his treatment medical records in 2003.  The Veteran continued to drink alcohol on a daily basis ranging from two to six beers a day.  The Veteran reported that he had been drinking since his time in the military.  In regard to his PTSD, the Veteran stated that his PTSD symptomatology had been persistent for many years.  

Upon physical examination, the Veteran's blood pressure was 128/87.  The Veteran's heart had a regular rate and rhythm.  There were no murmurs or gallops.  The diagnosis was hypertension.  The examiner noted that there were no functional limitations related to the Veteran's hypertension.  In regard to the pertinent question of whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD, the examiner stated that following a review of the medical literature, there were no large observational studies outlining any causative relationship between PTSD and hypertension.  In this regard, the examiner indicated that PTSD was caused by experiencing severe trauma and was a physical experience that may be characterized by intense simultaneous stimuli of auditory, visual, olfactory, and kinesthetic origin which could overrun the brain's ability to integrate them into a meaningful experience.  The pathophysiological abnormalities of PTSD were neurohormonal effects such as a decreased serotonin, elevated catecholamines, and decreased glucocorticoids.  The psychophysiological effects included extreme autonomic responses to stimuli reminiscent to trauma.  Thus, the examiner opined that the Veteran's hypertension was less likely as not a result of or aggravated by his PTSD.  The examiner further opined that the Veteran's hypertension was more likely than not aggravated by his alcoholism.      


IV.  Analysis

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for hypertension, to include as secondary to service-connected PTSD.  

The Veteran's service treatment records are negative for any complaints or findings of hypertension.  In June 1985, the Veteran underwent a retirement examination.  At that time, he denied any high or low blood pressure.  Upon physical examination, his blood pressure was 120/78.  The Veteran's heart was clinically evaluated as "normal."   

The first evidence of record of a diagnosis of hypertension is in 2003, over 17 years after the Veteran's discharge.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be highly probative.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].

The Board observes that the Veteran has a current diagnosis of hypertension.  However, there is no medical evidence or competent opinion of record which links any current hypertension to the Veteran's period(s) of military service.  In addition, there is also no competent medical evidence of record which shows that the Veteran's service-connected PTSD caused or aggravated his hypertension.  The only competent medical evidence addressing the pertinent secondary issue in this case is the opinion from the examiner from the Veteran's July 2010 VA examination and that opinion weighs against the claim.  In the July 2010 VA examination report, the examiner specifically opined that the Veteran's hypertension was less likely as not a result of or aggravated by his PTSD.  Rather, the examiner concluded that the Veteran's hypertension was more likely than not aggravated by his nonservice-connected alcoholism.   

The Board also notes that, as there is no medical evidence of cardiovascular disease, to include hypertension, within one year subsequent to service discharge, the presumptive provisions for this disease found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

The Board has considered the Veteran's statements to the effect that his currently diagnosed hypertension is either linked to his period(s) of active service, or, in the alternative, that his hypertension was caused or aggravated by his service-connected PTSD.  In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran has not been shown to possess the training or credential needed to render a diagnosis or a competent opinion as to medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.)  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the hypertension and his period(s) of service and/or his service-connected PTSD.  See Espiritu, 2 Vet. App. at 492, 494- 95; Moray v. Brown, 5 Vet. App. 211 (1993).       

In view of the foregoing, the Board concludes that there is a preponderance of evidence against the Veteran's claim for service connection for hypertension, to include as secondary to service-connected PTSD.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


